EXHIBIT CSX Reports Record Third Quarter Earnings from Continuing Operations Third Quarter Highlights: · Earnings Per Share from continuing operations up 40 percent · Revenues up 18 percent; operating income up 31 percent · Operating ratio improves 250 basis points JACKSONVILLE, Fla., (Oct. 14, 2008) – CSX Corporation [NYSE: CSX] today reported third quarter 2008 earnings from continuing operations of $382 million, or 94 cents per share. This represents a 40 percent increase from the same period last year. In 2007, CSX reported third quarter earnings of $297 million from continuing operations, or 67 cents per share. “CSX delivered impressive financial results in a challenging economy,” said Michael J. Ward, chairman, president and CEO. “Our resilient business portfolio and disciplined operations continue to generate substantial earnings growth for shareholders.” Revenue increased 18 percent to nearly $3 billion, with nine of the company’s 10 market segments producing revenue gains despite ongoing softness in the housing and automotive sectors of the economy. Those gains were led by shipments of export coal, grain, ethanol and metals, as well as strong yields and fuel recovery in all markets. Revenue growth and moderating fuel costs, combined with the company’s continued focus on productivity and cost control, increased operating income by 31 percent to $733 million, despite the impact of recent storms. In addition, the operating ratio improved 250 basis points to 75.2 percent, which represents a third quarter record. Table of Contents The accompanying unaudited CSX CORPORATION CONTACTS: financial information should be 500 Water Street read in conjunction with the 15th Floor, C900 INVESTOR RELATIONS Consolidated Financial Statementsp. 4 Company’s most recent Jacksonville, FL David Baggs Operating Income Detailp. 8 Annual Report on Form 10-K, 32202 (904) 359-4812 Rail Operating Statisticsp. 12 Quarterly Reports on Form http://www.csx.com MEDIA 10-Q, and any Current Garrick Francis Reports on Form 8-K. (904) 359-1708 1 Building on these results and taking into account current economic conditions, CSX is now targeting the low end of its earnings guidance of $3.65 to $3.75 per share.
